Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 11/05/2021.
Claims 1-2, 4-5, 7-10, 12-13, 15-18, and 20-22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas M. Stabler on 02/10/2022.

This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently amended) A computing system comprising:
a processor configured to 
receive a request to execute a test recreation for a software application,
extract, via a test software, a plurality of application events of the software application which include one or more of internal process input events, internal process 
dynamically create runtime instances of the plurality of application events within the data container of the test software based on identifiers of implementing classes of the plurality of application events of the software application declared in a configuration table and order the dynamically created runtime instances based on the timestamps of the plurality of application events, wherein the configuration table contains a classification field and an implementing class field,  
establish a connection between an application programming interface (API) of the test software to an API of the software application, and 
submit commands of an application library included within the API of the test software to the API of the software application via the established connection based on the identifiers of the implementing classes, where the commands control the software application to internally execute a test recreation based on the dynamically created and ordered runtime instances of the plurality of application events in the data container of the test software. 

2.	(Previously presented) The computing system of claim 1, wherein the processor is configured to execute the test recreation of the plurality of application events without using a script. 



4.	(Currently amended) The computing system of claim 1, wherein the processor is configured to read the timestamps and data for re-instantiating the plurality of application events from the persistency based on a command from the application library included within the API of the test software and store the timestamps and the data within the data container of the test software that is decoupled from the 

5.	(Previously presented) The computing system of claim 4, wherein the processor is configured to read the timestamps and the data for re-instantiating the plurality of application events from the persistency after the reference execution of the application is completed. 

6.	(Canceled) 

7.	(Currently amended) The computing system of claim 1, wherein the processor is further configured to identify pass/fail statuses of the plurality of application events, respectively, during an automated test, and output the identified pass/fail statuses via a user interface.  

8.	(Currently amended) The computing system of claim 1, wherein the processor is configured to receive, via the request, a unique test case identifier execution, and extract the plurality of application events from the persistency which are each assigned the unique test case identifier. 

9.	(Currently amended) A method comprising:
receiving a request to execute a test recreation for a software application;
extracting, via a test software, a plurality of application events of the software application which include one or more of internal process input events, internal process output events, and internal process execution events and timestamps of the plurality of application events which are recorded internally within a persistency of the software application during a reference execution and storing the plurality of application events and timestamps in a data container of the test software; 
dynamically creating runtime instances of the plurality of application events within the data container of the test software based on identifiers of implementing classes of the plurality of application events of the software application declared in a configuration table and ordering the dynamically created runtime instances based on the timestamps of the plurality of application events, wherein the configuration table contains a classification field and an implementing class field; and
establishing a connection between an application programming interface (API) of the test software to an API of the software application and submitting commands of an application library included within the API of the test software to the API of the software application via the established connection based on the identifiers of the implementing classes, where the commands control the software application to internally execute a 

10.	(Previously presented) The method of claim 9, wherein the executing of the test recreation of the plurality of application events is performed without using a script. 

11.	(Canceled)

12.	(Currently amended) The method of claim 9, wherein the retrieving comprises reading the timestamps and data for re-instantiating the plurality of application events from the persistency based on a command from the application library included within the API of the test software and storing the timestamps and the data within the data container of the test software that is decoupled from the 

13.	(Previously presented) The method of claim 12, wherein the reading of the timestamps and the data for re-instantiating the plurality of application events from the persistency is performed after the reference execution of the application is completed. 

14.	(Canceled) 

an automated test, and outputting the identified pass/fail statuses via a user interface.  

16.	(Currently amended) The method of claim 9, wherein the receiving comprises receiving, via the request, a unique test case identifier previously assigned to the referenceexecution, and the extracting comprises extracting the plurality of application events from the persistency which are each assigned the unique test case identifier. 

17.	(Currently amended) A non-transitory computer readable storage medium comprising program instructions that when executed cause a computer to perform a method comprising:
receiving a request to execute a test recreation for a software application;
extracting, via a test software, a plurality of application events of the software application which include one or more of internal process input events, internal process output events, and internal process execution events and timestamps of the plurality of application events which are recorded internally within a persistency of the software application during a reference execution and storing the plurality of application events and timestamps in a data container of the test software; 
dynamically creating runtime instances of the plurality of application events within the data container of the test software based on identifiers of implementing classes of the plurality of application events of the software application declared in a configuration , wherein the configuration table contains a classification field and an implementing class field; and 
establishing a connection between an application programming interface (API) of the test software to an API of the software application and submitting commands of an application library included within the API of the test software to the API of the software application via the established connection based on the identifiers of the implementing classes, where the commands control the software application to internally execute a test recreation based on the dynamically created and ordered runtime instances of the plurality of application events in the data container of the test software. 

18.	(Previously presented) The non-transitory computer readable storage medium of claim 17, wherein the executing of the test recreation of the plurality of application events is performed without using a script.

19.	(Canceled)

20.	(Currently amended) The non-transitory computer readable storage medium of claim 17, wherein the retrieving comprises reading the timestamps and data for re-instantiating the plurality of application events from the persistency based on a command from the application library included within the API of the test software and storing the timestamps and the data within the data container of the test software that is decoupled from the 

21.	(Previously presented) The computing system of claim 1, wherein the plurality of application events comprise identifiers of a plurality of processing events performed internally by the software application which are recorded in the persistency.   

22.	(Previously presented) The computing system of claim 1, wherein the processor is configured to transmit an API call from the application library of the test software to an implementing class of the software application via the established connection to when executing the test recreation.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding the independent claims 1, 9, and 17, the prior art on record Wong (US 2014/0157288 A1) in view of Beringer et al. (US 2019/0294734 A1) along with updated search references Sayed et al. (US 2011/0173239 A1) and further in view of Freeman (US 2013/0074051 A1) fail to reasonably teach the limitations dynamically create runtime instances of the plurality of application events within the data container of the test software based on identifiers of implementing classes of the plurality of application events of the software application declared in a configuration table and order the dynamically created runtime instances based on the timestamps of the plurality of application events, wherein the configuration table contains a classification field and an implementing class field, and submit commands of an application library included within the API of the test software to the API of the software application via the established 
Further, claim set 9-10, 12-13, 15-16 and claim set 17-18 and 20 are similarly allowed for having similar limitations of the first claim set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        



/Chat C Do/Supervisory Patent Examiner, Art Unit 2193